Citation Nr: 0509643	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  97-31 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for bilateral heel spur 
syndrome/plantar fasciitis, claimed as secondary to the 
service-connected residuals of a right ankle fracture.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from March 10, 1970 to 
August 9, 1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the RO.  

The Board notes that the issue of an increased rating for the 
service-connected right ankle fracture residuals also was 
previously on appeal.  In May 2004, after having been 
assigned increased ratings, the veteran withdrew his appeal 
regarding that issue.  

In February 1998, the veteran filed a claim of service 
connection for a back disability as secondary to his service-
connected residuals of a right ankle fracture.  As this issue 
has not been procedurally developed, the Board is referring 
it to the RO for initial adjudication.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).  

In February 1998, the veteran provided testimony at a hearing 
conducted by a Decision Review Officer (DRO) at the RO.  

In December 2004, the Board sought an expert medical opinion 
regarding whether veteran's claimed heel spur 
syndrome/plantar fasciitis was caused or aggravated by the 
service-connected right ankle disability.  




FINDINGS OF FACT

1.  The currently demonstrated bilateral heel spur 
syndrome/plantar fasciitis is not shown to have been caused 
by the service-connected right ankle disability.  

2.  The currently demonstrated bilateral heel spur 
syndrome/plantar fasciitis is shown as likely as not to have 
been aggravated by the service-connected right ankle 
disability.  

CONCLUSION OF LAW

The veteran's disability manifested by bilateral heel spur 
syndrome/plantar fasciitis is proximately due to or the 
result of the service-connected right ankle fracture 
residuals.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing at the 
RO.  

Further, by September 1997 Statement of the Case, an April 
2004 letter, and the April 2004 Supplemental Statement of the 
Case, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised via the April letter and April 2004 supplemental 
statement of the case regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that in a February 2005 written statement, the veteran 
indicated that he had no more evidence to submit.  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  


Factual Background 

A VA examination in November 1970 related a history of the 
veteran having suffered a right ankle fracture during 
military training.  He reported having right ankle swelling 
toward the end of the day.  The examiner noted that the 
veteran walked with a slight limp on the right side.  

By December 1970 rating decision, the RO granted service 
connection for status post fracture of the right ankle.  

A VA examination in August 1975 noted that the veteran 
claimed to have discomfort along the "Achilles muscle" on 
extreme flexion.  The examiner noted no discomfort on 
movement, anatomical deformity, limp or swelling.  

A private medical report received in October 1996 indicated 
that the veteran had recalcitrant right heel spur syndrome, 
Achilles tendonitis of the right foot and early left heel 
spur syndrome secondary to compensation.  

A VA podiatry report in June 1996 noted that a history of the 
insidious onset of pain in the right foot that the veteran 
was unable to bear.  

On January 1997 VA orthopedic examination, the veteran 
reported that he suffered a right ankle injury in service 
when he jumped over a ditch.  He indicated that he was in and 
out a cast for a year.  

After service, the veteran had been employed as a mail 
carrier for 17 years.  He stopped working in that capacity 
due to pain in the feet.  The examiner noted that a March 
1996 computed tomography (CT) scan of the feet revealed no 
particular abnormality.  

On examination, the veteran jumped off the examining table 
every time the examiner palpated his heels and arches.  The 
veteran could heel-toe walk without trouble.  There was no 
definitive abnormality of the feet that was objectively 
apparent to the examiner.  The examiner diagnosed bilateral 
foot arthritis.  

A VA Diagnostic Imaging Report in January 1997 noted a small 
calcific density projecting from the talus and the lateral 
malleolus and several small, probably calcific densities 
projecting from the medical malleolus and the talus that 
could be due to trauma.  

A private medical report dated in March 1997 reflected that 
the veteran had a very small horizontal calcaneal heel spur 
and chronic proximal planter fasciitis of the right heel.  

On an April 1997 VA examination, the veteran complained of 
having bitter, severe pain in the right foot with tenderness 
and less pain in the left foot.  The veteran also indicated 
that he had sustained right ankle injuries seven times during 
his employment as a mailman.  

On examination, the examiner could see no abnormalities of 
the feet.  When the examiner touched the veteran's right 
foot, the veteran screamed with pain.  The areas productive 
of pain on touch were inconsistent.  

While examining the left foot, pressure on the veteran's 
right foot with the examiner's left hand produced no severe 
reactions.  The veteran's response to examination of the left 
foot was more subdued than that evoked on examination of the 
right foot.  

The examiner observed that the March 1996 CT scan of the feet 
showed minimal degenerative arthritis of the feet.  Heel 
spurs were minimal on the right and nonexistent on the left.  

The examiner diagnosed subjective left foot pain without 
objective evidence in support of an actual disability, 
subjective pain and tenderness in the right foot with no 
current objective evidence to support the veteran's 
complaints, mild degenerative joint changes of the feet, and 
minimal spur formation on the right, and sub-minimal spur 
formation on the left.  

The examiner added that he could not explain the veteran's 
assertions of pain and tenderness of the feet.  The 
tenderness varied in location and intensity on repeat 
examination.  The examiner was "at a loss" to provide an 
explanation of the veteran's clinical picture.  

In February 1998, the veteran testified at a hearing that the 
onset of heel spurs was in February 1996 when his foot pain 
began and he first sought treatment for that disorder.  The 
veteran further stated that, after service, he worked as a 
letter carrier for the Postal Service, a position that 
involved a lot of walking.  He stated that he was told that 
his heel spurs resulted from his right ankle fracture.  

In February 1998, the veteran was given a permanent sit-down 
job at the post office due to complaints of bilateral foot 
pain and a finding that he had reached maximal medical 
improvement.  

A February 1998 private medical opinion reflected that that 
the veteran's altered gait pattern would exacerbate and/or 
precipitate heel pain, which could lead to chronic plantar 
fasciitis and/or heel spur syndrome.  

A June 1998 private medical examination report revealed an 
impression of "recalcitrant pain" about the inferior right 
and left heels.  The veteran walked with a limp due to these 
symptoms.  

On October 1999 VA orthopedic examination, the examiner 
observed that the veteran stood six feet, two inches tall and 
weighed 210 pounds.  The veteran complained of bilateral foot 
pain.  

When the veteran walked into and exited the examining room, 
his gait was entirely normal.  The X-ray evidence revealed 
small plantar calcaneal spurs.  

The examiner diagnosed calcaneal spurs with possible plantar 
fasciitis, a history of a right ankle injury with a lack of 
clarity regarding whether the injury was a sprain or 
fracture, and mild degenerative joint changes in the feet 
that did not account for the veteran's claimed bilateral foot 
symptomatology.  

A November 1999 VA podiatry examination report reflected that 
the veteran had bilateral heel spur deformity with extreme 
pain of the right rear foot and along the Achilles tendon.  

The examiner also noted that the problem had worsened since 
1996 in that he now had a degree of right foot equines that 
could be secondary to trying to limit the amount of 
ambulation or secondary to the previous ankle injury 
depending on how the foot was casted or if the Achilles 
tendon was partially torn.  

On December 2003 VA orthopedic examination, the examiner 
indicated that, upon review of the right ankle X-ray studies, 
there was no evidence of a previous fracture or any right 
ankle pathology.  

A private medical examination report received in October 2004 
indicated a diagnosis of heel pain syndrome and chronic 
plantar fasciitis, bilaterally.  

As stated, the Board sought a medical opinion regarding the 
likely etiology of the claimed bilateral foot disorder.  In 
January 2005, the Board received the opinion..  

The opinion reflects that the medical reviewer had studied 
the entire record in detail and contains a summary of the 
relevant evidence beginning in 1970.  Based on a 
comprehensive review of the evidence, the examiner concluded 
that the veteran had suffered a right ankle sprain rather 
than a fracture in service.  

As well, the examiner found that the current complaints and 
findings reflected plantar fasciitis.  There was no arthritis 
of the right ankle, according to the reviewer.  The was 
"most commonly caused" by the fact that the veteran was a 
twenty year letter carrier, given his height and weighting 
over 210 pounds.  

The medical reviewer opined that the chronic plantar 
fasciitis was in "no way connected" to his original sprain 
injury.  

Thus, the expert concluded that the veteran's chronic plantar 
fasciitis was unrelated to the sprain in service.  The sprain 
residuals did not cause arthritis.  In the medical reviewer's 
opinion, the veteran should not have had any increase in 
disability form the original sprain or sprain plus 
nondisplaced fracture of his ankle.  

The rating for the service-connected right ankle disability 
was increased from 10 to 20 percent, effective on October 26, 
1999, and to 30 percent, effective on December 10, 2003.  


Law and Regulations 

A condition which is proximately due to or the result of a 
service-connected disability shall be service connected.  38 
C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.


Discussion

The medical evidence shows that the veteran currently suffers 
from bilateral heel pain syndrome/plantar fasciitis.  The 
veteran asserts that his bilateral foot disability is due to 
his service-connected right ankle disability.  The veteran, 
however, is not competent to render medical opinions upon 
which the Board may rely.  Espiritu, supra.  The Board can 
consider only the competent evidence in rendering its 
decision in this case.  

A careful review of the medical evidence serves to establish 
that there is no direct causal link between the currently 
demonstrated bilateral heel pain syndrome/plantar fasciitis 
and his service-connected right ankle disability.  

Rather, this evidence supports the recently obtained medical 
opinion that his work history of almost two decades as a mail 
carrier was the likely cause of the present disability shown 
to be associated with the bilateral heel pain 
syndrome/plantar fasciitis.  The submitted private treatment 
records in this regard clearly document the onset of chronic 
foot and heel pain many years after the service-incurrence of 
the right ankle injury variously described as having been a 
fracture or sprain.  

However, it has been reported in connection with the private 
medical records that an altered gait pattern could exacerbate 
or precipitate heel pain, the medical evidence does 
demonstrate an impairment of gait due to the service-
connected disability over the years.  As such, the 
evidentiary record is in relative equipoise in showing that 
the veteran's service-connected right ankle disability as 
likely as not aggravated the claimed bilateral heel pain 
syndrome/plantar fasciitis.  

By extending the benefit of the doubt to the veteran, 
secondary service connection for bilateral heel pain 
syndrome/plantar fasciitis is warranted. 


ORDER

Service connection for bilateral heel pain syndrome/plantar 
fasciitis on a secondary basis is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


